SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report February 1, 2008 (Date of Earliest Event Reported) CAMELOT ENTERTAINMENT GROUP, INC. (Exact Name of Small Business Registrant as Specified in its Charter) DELAWARE (State or other jurisdiction of Incorporation) 000-30785 52-2195605 (Commission File Number) (I.R.S.Employer Identification No.) 7812 (SERVICES-MOTION PICTURE & VIDEO TAPE PRODUCTION) (Standard Industrial Classification) 130 Vantis, Suite 140 Aliso Viejo, California 92656 (Address of principal executive offices) (949) 334-2950 (Registrant's telephone number, including area code) 2020 Main Street, Suite 990, Irvine CA 92614 (Former Address, if changed since last report) 1 Item 4.01Changes in Registrant’s Certifying Accountant. On January 28, 2008, Camelot Entertainment Group, Inc. (the “Company”) appointed and engaged the services of McKennon Wilson & Morgan LLP (“MWMLLP”) astheCompany's external independent auditors. MWMLLP is a registered public accounting firm with the Public Company Accounting Oversight Board and members of the American Institute of Certified Public Accountants. The decision to appoint MWMLLP to replace Malone & Bailey, PC (“MB”) as the Company’s new auditor was approved by the Audit Committee of the Board of Directors on January 28, 2008. The reports of MB with respect to the Company's financial statements for the fiscal year ended December 31, 2006 and subsequent quarterly reports contained no adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope, or accounting principles except for an explanatory paragraph relative to the Company’sability to continue as a going concern. Since appointment as the Company's independent auditors through the date of this report, there were no disagreements between the Company and MB on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of MB, would have caused MB to make reference to the subject matter of the disagreements in connection with its report on the Company's financial statements for such years. The Company has provided MB with a copy of the foregoing disclosure and has requested that MB furnish it with a letter addressed to the SEC stating whether or not it agrees with the above statements. This conforming letter will be filed as Exhibit 16.1 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits. EXHIBIT DESCRIPTION 16.1 Malone & Bailey, PC Letter Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto authorized. Camelot Entertainment Group, Inc. By: /s/ Robert P. Atwell February 1, 2008 Robert P. Atwell CEO 2
